CURRENT COLLECTOR, PREPARATION METHOD THEREOF, AND LITHIUM-ION BATTERY CONTAINING SAME
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 29, 2019, and January 17 and June 2, 2021 are being considered by the examiner.

Specification
The disclosure is objected to because of the following:
The full names for “KH570” and “METAC” in the specification should be provided.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the catalyst ion".  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 1, the term “silanization” recited in “… the silanization of the hydroxyl groups on the surface of the textile with a coupling agent” already implies that the “a coupling agent” is a silane coupling agent. As such, “the coupling agent is selected from silane coupling agents”, recited in claim 2, does not further limit claim 1.
Similarly, claim 11 indirectly depends on claim 1. The similar issue applies to claim 11.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (CN 102995395 A, whose English machine translation is being used for citation purposes, hereafter Zheng).
Regarding claim 1, Zheng teaches a method for preparing current collector (See below), comprising:
(1) anchoring vinyl groups onto the surface of a textile through the silanization of the hydroxyl groups on the surface of the textile with a coupling agent (e.g., 7-octenyltrichlorosilane, [0039], line 310) (See step “S1” in the annotated Fig. 1a below; and [0037]-[0039]);


    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale


(2) synthesizing polyelectrolyte brushes on the surface of the textile through in-situ radical polymerization (Step “S2” in the annotated Fig. 1a; and see at least [0039], line 321);
(3) forming catalyst ions (PdCl42-) on the polyelectrolyte brushes through ion-exchange ([0039], lines 324-326) and forming a metal-coated layer through subsequent electroless deposition ([0039], lines 327: electroless deposition of Cu, Ni and Ag).
The recitation “for preparing current collector” occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this case, “for preparing current collector” 
Regarding claim 2, Zheng teaches the method according to claim 1, wherein the coupling agent (e.g., 7-octenyltrichlorosilane, [0039], line 310) is one of silane coupling agents.
Regarding claim 3, Zheng teaches the method according to claim 1, wherein the catalyst ions are PdCl42- (See [0039], lines 324-327).
Regarding claim 4, Zheng teaches the method according to claim 1, wherein the metal-coated layer is a copper-coated layer or a nickel-coated layer ([0039], line 327).
Regarding claim 5, Zheng teaches the method according to claim 1, wherein the textile is formed from at least one of cotton and polyester (See [0042], lines 385-386).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Nano Lett. 2013, 13, 5753-5761, hereafter Lee) in view of Zheng.
Regarding claim 6, Lee teaches the use of a textile integrated with a metal conductive material (e.g., Ni-coated polyester yarn) as a current collector (p5754, left column, first paragraph). The Ni-coated polyester can be formed by an electroless deposition method (p5754, right column, last paragraph). In this regard, Zheng discloses more details for an electroless deposition process to form Ni-coated polyester (electroless deposition of Ni - [0039], line 327 - on polyester - [0038]). It would have been obvious to one of ordinary skill in the art to have employed Zheng’s process as an alternative to the formation of Lee’s Ni-coated polyester because of the following beneficial effects:
 “First of all, the modification of the electrolyte bonding layer greatly improves the adhesion between the conductive group and the textile substrate, which makes the electrical components so produced more reliable, strong and durable when subjected to rubbing, stretching and washing; secondly , The preparation of polyelectrolytes by in-situ free radical polymerization is carried out under mild conditions, which modify various types of fibers, yarns, fabrics and films through a padding-drying-curing process; again, from monomer to The higher chemical conversion rate of the in-situ radical polymerization of the polymer reduces the cost of the present invention, so that the present invention is easy to carry out large-scale production and has low cost”.  (See [0023], Zheng).

claim 7, Lee in view of Zheng teaches the current collector according to claim 6, and further teaches that the sheet resistance of a metal coated textile can be adjusted ([0041] and Fig. 5, Zheng). It would have been obvious to one of ordinary skill in the art to optimize the prior art conditions or through routine experimentation to arrive at the claimed sheet resistance of less than 0.25 ohms/square, since it involves merely ordinary capabilities of one skilled in the art. See MPEP 2144.05 II A.
Regarding claim 8, Lee in view of Zheng teaches a lithium ion battery, comprising the current collector according to claim 6 (See at least Abstract: “lithium rechargeable batteries”, “current collector”).
Regarding claim 9, Lee in view of Zheng teaches the lithium ion battery according to claim 8, wherein an anode material contains Li4Ti5O12 (“LTO”: p5757, line 4 from bottom).
Regarding claim 10, Lee in view of Zheng teaches the lithium ion battery according to claim 8, wherein a cathode material contains LiFePO4 (“LFP”: p5757, line 4 from bottom).
Regarding claim 11, Lee in view of Zheng teaches the current collector according to claim 6, wherein the coupling agent (e.g., 7-octenyltrichlorosilane, [0039], line 310) is one of silane coupling agents.
Regarding claim 12, Lee in view of Zheng teaches the current collector according to claim 6, wherein the catalyst ions are PdCl42- (See [0039], lines 324-327).
Regarding claim 13, Lee in view of Zheng teaches the current collector according to claim 6, wherein the metal-coated layer is a copper-coated layer or a nickel-coated layer ([0039], line 327).
claim 14, Lee in view of Zheng teaches the current collector according to claim 6, wherein the textile is formed from at least one of cotton and polyester (See [0042], lines 385-386).
Regarding claim 15, Lee in view of Zheng teaches the lithium ion battery according to claim 8, and further teaches that the sheet resistance of a metal coated textile can be adjusted ([0041] and Fig. 5, Zheng). It would have been obvious to one of ordinary skill in the art to optimize the prior art conditions or through routine experimentation to arrive at the claimed sheet resistance of less than 0.25 ohms/square, since it involves merely ordinary capabilities of one skilled in the art. See MPEP 2144.05 II A.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727